EXHIBIT 10.35

LANDRY’S RESTAURANTS, INC.

AND

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

FIRST SUPPLEMENTAL INDENTURE

Dated as of October 29, 2007

to

INDENTURE

Dated as of December 28, 2004

7.50% SENIOR NOTES DUE 2014



--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE, dated as of October 29, 2007, between LANDRY’S
RESTAURANTS, INC., a Delaware corporation (the “Company”), the Subsidiary
Guarantors named herein and U.S. BANK NATIONAL ASSOCIATION, as successor to
Wachovia Bank, National Association, as Trustee (the “Trustee”). All capitalized
terms used but not otherwise defined herein shall have the meaning given to such
terms in the Indenture (as defined below).

W I T N E S S E T H

WHEREAS, the Company and the Subsidiary Guarantors have heretofore executed and
delivered to the Trustee a certain Indenture, dated as of December 28, 2004 (the
“Indenture”), pursuant to which $400,000,000 aggregate principal amount of 7.50%
Senior Notes due 2014 of the Company (collectively, the “Notes”) were issued;
and

WHEREAS, the Company has commenced a consent solicitation to amend certain terms
of the Indenture; and

WHEREAS, Section 9.02 of the Indenture provides that the Company and the Trustee
may amend or supplement the Indenture and the Notes for certain purposes with
the consent of the Holders of at least a majority in aggregate principal amount
of the Notes then outstanding; and

WHEREAS, in connection with the exchange offer and consent solicitation by the
Company pursuant to the Offering Memorandum dated September 24, 2007, (as
amended, the “Offering Memorandum”), the Company has obtained the consent of the
holders of a majority in aggregate principal amount of the Notes to the
amendments to the Indenture described in the Offering Memorandum; and

WHEREAS, the Company has created or acquired certain new Restricted Subsidiaries
(the “New Restricted Subsidiaries”) and pursuant to Section 4.19 of the
Indenture each such New Restricted Subsidiary is required to execute and deliver
to the Trustee a supplemental indenture pursuant to which such New Restricted
Subsidiary shall unconditionally and irrevocably guarantee the Company’s
obligations under the Indenture; and

WHEREAS, each New Restricted Subsidiary desires to execute this First
Supplemental Indenture for the purpose of agreeing and acknowledging that it is
a Subsidiary Guarantor under the terms of the Indenture; and

WHEREAS, the Company desires and has requested the Trustee to join with it in
the execution and delivery of this First Supplemental Indenture; and

WHEREAS, the Company has furnished the Trustee with an Officers’ Certificate and
an Opinion of Counsel complying with the requirements of Sections 9.06, 13.04
and 13.05 of the Indenture; and

WHEREAS, all things necessary to make this First Supplemental Indenture a valid
agreement of the Company and the Trustee and a valid amendment to and waiver of
the Indenture have been done.

 

2



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, for and in consideration of the foregoing premises, it is
mutually covenanted and agreed for the equal and proportionate benefit of all
Holders of the Notes, as follows:

SECTION 1. Amendments to the Indenture.

(a) The following definitions in Section 1.01 of the Indenture are hereby
modified to read in their entirety as follows:

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the sum, without duplication, of the Consolidated Net Income of such
Person for such period, plus: (1) provision for taxes based on income or profits
of such Person and its Restricted Subsidiaries for such period, to the extent
that such provision for taxes was deducted in computing such Consolidated Net
Income; plus (2) Fixed Charges to the extent deducted in computing such
Consolidated Net Income; plus (3) depreciation, amortization (including
amortization of goodwill and other intangibles but excluding amortization of
prepaid cash expenses that were paid in a prior period except as a result of the
execution and performance by the Company of its obligations under the
Stipulation of Settlement) and other non-cash expenses or charges (excluding any
such non-cash expense or charge to the extent that it represents an accrual of
or reserve for cash expenses in any future period or amortization of a prepaid
cash expense that was paid in a prior period) of such Person and its Restricted
Subsidiaries for such period to the extent that such depreciation, amortization
and other non-cash expenses or charges were deducted in computing such
Consolidated Net Income; minus (4) non-cash items increasing such Consolidated
Net Income for such period, other than the accrual of revenue consistent with
past practice, in each case, on a consolidated basis and determined in
accordance with GAAP. Notwithstanding the preceding, the provision for taxes
based on the income or profits of, the Fixed Charges and the depreciation and
amortization and other non-cash expenses or charges of, a Restricted Subsidiary
of the Company shall be added to Consolidated Net Income to compute Consolidated
Cash Flow of the Company only to the extent that a corresponding amount of
Consolidated Net Income of such Restricted Subsidiary would be permitted, at the
date of determination, to be dividended to the Company by such Restricted
Subsidiary without prior governmental approval (that has not been obtained), and
without direct or indirect restriction pursuant to the terms of its charter and
all agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Subsidiary or its stockholders.

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of: (1) the consolidated interest expense of such
Person and its Subsidiaries for such period, whether paid or accrued, including,
without limitation, amortization of debt issuance costs and original issue
discount (except as a result of the execution and performance by the Company of
its obligations under the Stipulation of Settlement), non-cash interest
payments, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease Obligations,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Hedging Obligations; plus (2) the
consolidated interest of such Person and its Restricted Subsidiaries that was
capitalized during such period; plus (3) any interest expense on Indebtedness of
another Person that is Guaranteed by such Person or one of its Restricted
Subsidiaries or secured by a Lien on assets of such Person or one of its
Restricted Subsidiaries, whether or not such Guarantee or Lien is called upon;
plus (4) the product of (a) all dividends, whether paid or accrued and whether
or not in cash, on any series of Disqualified Stock or preferred stock of such
Person or any of its Restricted

 

3



--------------------------------------------------------------------------------

Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Company (other than Disqualified Stock) or to the Company or a
Restricted Subsidiary of the Company, times (b) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state and local statutory tax rate of such Person, expressed as a
decimal, in each case, on a consolidated basis and in accordance with GAAP.

(b) The following definitions are hereby added to Section 1.01 of the Indenture:

“9.5% Notes” means the 9.5% Senior Notes due 2014 issued by the Company pursuant
to the Indenture dated as of October 29, 2007.

“Settlement Fees and Expenses” means the “Fees” and “Out-of-Pocket Expenses” as
such terms are defined in the Stipulation of Settlement.

“Stipulation of Settlement” means that certain Stipulation of Settlement entered
into as of August 29, 2007 by and among the Company, Post Advisory Group, LLC,
Lord Abbett Bond-Debenture Fund, Inc., and U.S. Bank National Association, as
indenture trustee under the 7.50% Senior Notes Indenture (Civil
No. 3:07-CV-00406).

(c) The Indenture is hereby amended to add a new Section 13.14 as follows:

“Section 13.14. Stipulation of Settlement. Notwithstanding anything in
paragraphs 6.01 and 6.02 to the contrary, if (i) Plaintiff has not consummated
the Exchange by November 1, 2007, or (ii) Plaintiff does not pay all reasonable
Fees and Out-of-Pocket Expenses of all Defendants and Senior Note Holders, as
described in Section 5 of the Stipulation of Settlement , the Senior Notes shall
be deemed in default under the Indenture, an uncurable Event of Default, as
defined in the Indenture, shall have occurred and such Senior Notes shall be
deemed accelerated under the terms of Section 6.02 of the Indenture without any
further act by any party; provided that the November 1, 2007 deadline for
consummation of the Exchange may be extended for 15 days solely in the event the
SEC has yet to qualify the Indenture under the Trust Indenture Act of 1939.
Initially capitalized terms used in this Section 13.14 but not defined in the
Indenture have the meanings ascribed to them in the Stipulation of Settlement.”

(d) Section 4.09 is hereby amended to read in its entirety as follows:

“Section 4.09. Limitation on Incurrence of Additional Indebtedness and Issuance
of Preferred Stock.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, incur any Indebtedness (including Acquired Debt),
and the Company shall not permit any of its Restricted Subsidiaries to issue any
preferred stock; provided, however, that the Company and any Subsidiary
Guarantor may incur Indebtedness (including Acquired Debt), if the Fixed Charge
Coverage Ratio for the Company’s most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is incurred would have been at least
2.25 to 1, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been incurred
at the beginning of such four-quarter period.

The first paragraph of this Section 4.09 shall not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”):

(1) the incurrence by the Company or any Subsidiary Guarantor of Indebtedness
under the Credit Agreement in an aggregate principal amount at any one time
outstanding (with letters of credit being deemed to have a principal amount
equal to the maximum potential liability of the Company and its Restricted
Subsidiaries thereunder) not to exceed $400.0 million, less the aggregate amount
of all Net Proceeds of Asset Sales applied by the Company or any Restricted
Subsidiary to permanently repay any Indebtedness incurred pursuant to this
clause (1) (and, in the case of any revolving credit Indebtedness, to effect a
corresponding commitment reduction thereunder) pursuant to Section 4.11 hereof;

 

4



--------------------------------------------------------------------------------

(2) Existing Indebtedness;

(3) the incurrence by the Company and the Subsidiary Guarantors of Indebtedness
represented by the Notes and the related Subsidiary Guarantees issued pursuant
to this Indenture;

(4) the incurrence by the Company and the Subsidiary Guarantors of Indebtedness
represented by the 9.5% Notes and the related Subsidiary Guarantees to be issued
pursuant to the Indenture dated October 29, 2007 among the Company, the
Subsidiary Guarantors named therein and U.S. Bank, National Association;

(5) the incurrence by the Company or any Subsidiary Guarantor of Indebtedness
represented by Capital Lease Obligations, mortgage financings or purchase money
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of construction or improvement of property, plant
or equipment used in the business of the Company or such Subsidiary Guarantor,
in an aggregate principal amount, including all Permitted Refinancing
Indebtedness incurred to refund, refinance or replace any Indebtedness incurred
pursuant to this clause (5), not to exceed $25.0 million at any time
outstanding;

(6) the incurrence by the Company or any Restricted Subsidiary of the Company of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge Indebtedness
(other than intercompany Indebtedness) that was permitted by this Indenture to
be incurred under the first paragraph of this Section 4.09 or clauses (2), (3),
(4), (5), (6) or (9) of this paragraph;

(7) the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness owing to and held by the Company or any of its Wholly
Owned Restricted Subsidiaries; provided, however, that:

(a) if the Company or any Subsidiary Guarantor is the obligor on such
Indebtedness, such Indebtedness must be unsecured and expressly subordinated to
the prior payment in full in cash of all Obligations with respect to the Notes,
in the case of the Company, or the Subsidiary Guarantee, in the case of a
Subsidiary Guarantor;

(b) (i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Company or a Wholly
Owned Restricted Subsidiary thereof and (ii) any sale or other transfer of any
such Indebtedness to a Person that is not either the Company or a

 

5



--------------------------------------------------------------------------------

Wholly Owned Restricted Subsidiary thereof, shall be deemed, in each case, to
constitute an incurrence of such Indebtedness by the Company or such Restricted
Subsidiary, as the case may be, that was not permitted by this clause (7); and

(c) Indebtedness owed to the Company or any Subsidiary Guarantor must be
evidenced by an unsubordinated promissory note, unless the obligor under such
Indebtedness is the Company or a Subsidiary Guarantor;

(8) the Guarantee by the Company or any Subsidiary Guarantor of Indebtedness of
the Company or a Restricted Subsidiary of the Company that was permitted to be
incurred by another provision of this covenant; provided that, if the
Indebtedness being guaranteed is subordinated to or pari passu with the Notes,
then the Guarantee shall be subordinated or pari passu to the same extent as the
Indebtedness Guaranteed;

(9) the incurrence by the Company or any Subsidiary Guarantor of additional
Indebtedness in an aggregate principal amount (or accreted value, as applicable)
at any time outstanding, including all Permitted Refinancing Indebtedness
incurred to refund, refinance or replace any Indebtedness incurred pursuant to
this clause (9), not to exceed $25.0 million;

(10) (i) Indebtedness of the Company or any of its Restricted Subsidiaries under
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or Guarantees or letters of credit, surety bonds or
performance bonds securing any obligations of the Company or any of its
Restricted Subsidiaries pursuant to such agreements, in any case incurred in
connection with the acquisition or disposition of any business or assets, so
long as the principal amount does not exceed the gross proceeds actually
received by the Company or any Restricted Subsidiary in connection with such
disposition, (ii) Indebtedness of the Company of any its Restricted Subsidiaries
represented by letters of credit for the account of the Company or such
Restricted Subsidiary, as the case may be, issued in the ordinary course of
business of the Company or such Restricted Subsidiary to provide security for
workers’ compensation claims or payment obligations in connection with
self-insurance or similar requirements in the ordinary course of business and
other Indebtedness with respect to worker’s compensation claims, self-insurance
obligations, bankers’ acceptances, performance, surety and similar bonds and
completion guarantees provided by the Company or any of its Restricted
Subsidiaries in the ordinary course of business, (iii) the incurrence by the
Company or any of its Restricted Subsidiaries of Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided, however, that such Indebtedness is extinguished within five Business
Days of its incurrence and (iv) the incurrence by the Company of Indebtedness to
the extent that the net proceeds thereof are promptly deposited to defease or to
satisfy and discharge the Notes;

(11) Indebtedness of the Company to the extent that the net proceeds thereof are
promptly deposited to defease the Notes in accordance with the provisions of
Article Eight herein; and

(12) Indebtedness of a Restricted Subsidiary incurred and outstanding on or
prior to the date on which such Restricted Subsidiary was acquired by the
Company (other than Indebtedness or Capital Stock incurred in connection with,
or to provide all or

 

6



--------------------------------------------------------------------------------

any portion of the funds or credit support utilized to consummate, the
transaction or series of related transactions pursuant to which such Restricted
Subsidiary became a Restricted Subsidiary or was acquired by the Company) and
Permitted Refinancing Indebtedness incurred in respect thereof; provided,
however, that after giving effect to the incurrence of such Indebtedness, the
Company would be able to incur an additional $1.00 of Indebtedness pursuant to
the first paragraph of this Section 4.09.

For purposes of determining compliance with this Section 4.09, if any proposed
Indebtedness meets the criteria of more than one of the categories of Permitted
Debt described in clauses (1) through (12) above, or is entitled to be incurred
pursuant to the first paragraph of this Section 4.09, the Company shall be
permitted to divide and classify an item of Indebtedness in more than one of the
types of Indebtedness described above on the date of its incurrence, or later
reclassify all or a portion of such item of Indebtedness in any manner that
complies with this Section 4.09. Indebtedness under the Credit Agreement
outstanding on the date on which Notes are first issued under this Indenture
shall be deemed to have been incurred on such date in reliance on the exception
provided by clause (1) of the definition of Permitted Debt.

Notwithstanding any other provision of this Section 4.09, the maximum amount of
Indebtedness that may be incurred pursuant to this Section 4.09 shall not be
deemed to be exceeded with respect to any outstanding Indebtedness due solely to
the result of fluctuations in the exchange rates of currencies.”

(e) Section 7.05 is hereby amended to read in its entirety as follows:

“Section 7.05. Notice of Defaults.

If a Default or an Event of Default occurs and is continuing and if it is known
to the Trustee, the Trustee shall mail to each Holder notice of the Default or
Event of Default within 30 days after its knowledge thereof. Except in the case
of a Default or an Event of Default in payment of principal of, premium, if any,
or interest on, any Note or a Default or Event of Default in complying with
Section 5.01, the Trustee may withhold the notice if and so long as a committee
of its Trust Officers in good faith determines that withholding the notice is in
the interest of Holders. This Section 7.05 shall be in lieu of the proviso to
Section 315(b) of the TIA and such proviso to Section 315(b) of the TIA is
hereby expressly excluded from this Indenture and the Notes, as permitted by the
TIA. For purposes of this Section 7.05, the Trustee shall not be deemed to have
knowledge of a Default or an Event of Default hereunder unless an officer of the
Trustee with direct responsibility for the administration of this Indenture has
actual knowledge thereof, or unless written notice of any event which is a
Default or an Event of Default is received by the Trustee and such notice
references the Notes or this Indenture.”

(f) Each of Landry’s Harlows, Inc., a Texas corporation, Nashville Aquarium,
Inc. a Texas corporation and Landry’s Seafood Inn & Oyster Bar II, Inc., a Texas
corporation unconditionally and irrevocably guarantees to each Holder and to the
Trustee the due and punctual payment of the principal of, premium, if any, and
interest on the Notes and all other amounts due and payable under the Indenture
on the terms and subject to the conditions set forth in Article Eleven of the
Indenture and agrees to be bound by all other provisions of the Indenture
applicable to a “Subsidiary Guarantor” therein.

SECTION 2. Effectiveness. This First Supplemental Indenture shall become
effective and be deemed effective as of the date first set forth above;
provided, however, that the amendments to the Indenture set forth in Section 1
above shall not become operative until the Company has accepted and made
complete payment for any and all outstanding Notes validly tendered and not
withdrawn pursuant to the terms of the Offering Memorandum. On and after the
effectiveness of this First Supplemental Indenture, each reference to the
Indenture in the Indenture or any other document related thereto shall mean and
be a reference to the Indenture as amended by this First Supplemental Indenture.

 

7



--------------------------------------------------------------------------------

SECTION 3. Ratification of Indenture. The Indenture as specifically amended by
this First Supplemental Indenture is and shall continue to be in full force and
effect and is hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this First Supplemental Indenture shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any party hereto under the Indenture or any other document related
thereto nor constitute a waiver of any provision thereof.

SECTION 4. Governing Law. THIS FIRST SUPPLEMENTAL INDENTURE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK.

SECTION 5. Headings, Etc. Section headings of this First Supplemental Indenture
are inserted for convenience of reference only and are not to be considered
party of this First Supplemental Indenture for any purpose.

SECTION 6. Counterparts. This First Supplemental Indenture may be executed by
the parties hereto in separate counterparts, each of which shall be deemed an
original, and all such counterparts shall together constitute but one and the
same instrument.

SECTION 7. Trustee Not Responsible for Recitals. The recitals contained herein
shall be taken as the statements of the Company, and the Trustee assumes no
responsibility for their correctness. The Trustee makes no representations as to
the validity or sufficiency of this First Supplemental Indenture.

SECTION 8. Acknowledgment. The execution and performance by the Company and the
Subsidiary Guarantors of obligations under the Stipulation of Settlement shall
not constitute a Default or Event of Default under the Indenture; provided,
however, as set forth in such Stipulation of Settlement, certain non-performance
of the Stipulation of Settlement would constitute a Default under the Indenture.

[Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused this First Supplemental
Indenture to be duly executed as of the day and year first above written.

 

  LANDRY’S RESTAURANTS, INC., Issuer   By:  

 

    Name:   Steven L. Scheinthal     Title:   Executive Vice President, General
Counsel and Secretary   Subsidiary Guarantors:   C.A. MUER CORPORATION   CAPT.
CRAB’S TAKE-AWAY OF 79TH STREET, INC.   CHLN, INC.   CHLN—MARYLAND, INC.   CRAB
HOUSE, INC.   CRYO REALTY, CORP.   FSI DEVCO, INC.   FSI RESTAURANT DEVELOPMENT,
LTD.     BY:   Saltgrass, Inc., General Partner of FSI Restaurant Development,
Ltd.   HOSPITALITY HEADQUARTERS, INC.   HOUSTON AQUARIUM, INC.   INN AT THE
BALLPARK CATERING, INC.   LANDRY’S CRAB SHACK, INC.   LANDRY’S DEVELOPMENT, INC.
  LANDRY’S DOWNTOWN AQUARIUM, INC.   LANDRY’S G.P., INC.   LANDRY’S HARLOWS,
INC.   LANDRY’S LIMITED, INC.   LANDRY’S MANAGEMENT, L.P.     BY:   Landry’s
G.P., Inc., General Partner of Landry’s Management, L.P.   NASHVILLE AQUARIUM,
INC.   LANDRY’S PESCE, INC.   LANDRY’S SEAFOOD HOUSE—ALABAMA, INC.   LANDRY’S
SEAFOOD HOUSE—ARLINGTON, INC.   LANDRY’S SEAFOOD HOUSE—BILOXI, INC.   LANDRY’S
SEAFOOD HOUSE—COLORADO, INC.   LANDRY’S SEAFOOD HOUSE—FLORIDA, INC.   LANDRY’S
SEAFOOD HOUSE—LAFAYETTE, INC.   LANDRY’S SEAFOOD HOUSE—LITTLE ROCK, INC  
LANDRY’S SEAFOOD HOUSE—MEMPHIS, INC.   LANDRY’S SEAFOOD HOUSE—MINNESOTA, INC.  
LANDRY’S SEAFOOD HOUSE—MISSOURI, INC.   LANDRY’S SEAFOOD HOUSE—NEVADA, INC.  
LANDRY’S SEAFOOD HOUSE—NEW MEXICO, INC.



--------------------------------------------------------------------------------

  LANDRY’S SEAFOOD HOUSE—NEW ORLEANS, INC.   LANDRY’S SEAFOOD HOUSE—NORTH
CAROLINA, INC.   LANDRY’S SEAFOOD HOUSE—OHIO, INC.   LANDRY’S SEAFOOD HOUSE—SAN
LUIS, INC.   LANDRY’S SEAFOOD HOUSE—SOUTH CAROLINA, INC.   LANDRY’S SEAFOOD INN
& OYSTER BAR, INC.   LANDRY’S SEAFOOD INN & OYSTER BAR II, INC.   LANDRY’S
SEAFOOD INN & OYSTER BAR—GALVESTON, INC.   LANDRY’S SEAFOOD INN & OYSTER
BAR—KEMAH, INC.   LANDRY’S SEAFOOD INN & OYSTER BAR—SAN ANTONIO, INC.   LANDRY’S
SEAFOOD INN & OYSTER BAR—SUGAR CREEK, INC.   LANDRY’S SEAFOOD KEMAH, INC.  
LANDRY’S SEAFOOD & STEAK HOUSE—CORPUS CHRISTI, INC.   LANDRY’S TRADEMARK, INC.  
LCH ACQUISITION, INC.   LSRI HOLDINGS, INC.   MARINA ACQUISITION CORPORATION OF
FLORIDA, INC.   NEVADA AQUARIUM, INC.   OCEAN BLUE INDUSTRIES, INC.   RAINFOREST
CAFE, INC.   RAINFOREST CAFE, INC.—BALTIMORE COUNTY   RAINFOREST CAFE, INC.—CHA
CHA   RAINFOREST CAFE, INC.—KANSAS   RAINFOREST TRADEMARK, INC.   SALTGRASS,
INC.   SEAFOOD HOLDING SUPPLY, INC.   SUMMIT AIRCRAFT SERVICES, INC.   SUMMIT
ONE NETWORK, INC.   SUMMIT SEAFOOD SUPPLY, INC.   SUMMIT SUPPLY, INC.   WEST END
SEAFOOD, INC.   WILLIE G’S GALVESTON, INC.   WILLIE G’S POST OAK, INC.   WSI
FISH LIMITED    

BY:

  Saltgrass, Inc., General Partner of WSI Fish Limited  

By:

 

 

   

Name:

  Steven L. Scheinthal    

Title:

  Secretary     U.S. BANK NATIONAL ASSOCIATION, Trustee   By:  

 

    Name:   Steven A. Finklea     Title:   Vice President        